UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-0560 John Hancock Investment Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: January 31, 2012 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Sovereign Investors Fund As of 1-31-12 (Unaudited) Shares Value Common Stocks 96.95% (Cost $410,538,714) Consumer Discretionary 11.60% Hotels, Restaurants & Leisure 4.34% Darden Restaurants, Inc. 187,600 8,605,212 Marriott International, Inc., Class A 166,700 5,742,815 McDonald's Corp. 106,800 10,578,540 Specialty Retail 4.23% Home Depot, Inc. 254,700 11,306,133 TJX Companies, Inc. 191,000 13,014,740 Textiles, Apparel & Luxury Goods 3.03% NIKE, Inc., Class B 103,000 10,710,970 VF Corp. (L) 51,000 6,705,990 Consumer Staples 7.94% Beverages 1.68% PepsiCo, Inc. 146,825 9,641,998 Food Products 0.97% General Mills, Inc. 139,500 5,556,285 Household Products 2.47% The Procter & Gamble Company 224,895 14,177,381 Tobacco 2.82% Philip Morris International, Inc. 217,050 16,228,829 Energy 11.67% Energy Equipment & Services 3.04% Helmerich & Payne, Inc. (L) 130,000 8,022,300 Schlumberger, Ltd. 125,700 9,448,869 Oil, Gas & Consumable Fuels 8.63% Chevron Corp. 80,700 8,318,556 ConocoPhillips 85,500 5,831,955 Exxon Mobil Corp. 256,800 21,504,432 Occidental Petroleum Corp. 140,000 13,967,800 Financials 15.28% Capital Markets 4.94% Invesco, Ltd. 370,000 8,350,900 T. Rowe Price Group, Inc. (L) 243,500 14,084,040 The Goldman Sachs Group, Inc. 53,300 5,941,351 Commercial Banks 3.14% Cullen/Frost Bankers, Inc. (L) 145,000 8,072,150 U.S. Bancorp 354,700 10,009,634 Diversified Financial Services 2.47% JPMorgan Chase & Company 380,740 14,201,602 Insurance 4.73% ACE, Ltd. 98,000 6,820,800 Aflac, Inc. 232,000 11,189,360 Prudential Financial, Inc. 160,000 9,158,400 1 John Hancock Sovereign Investors Fund As of 1-31-12 (Unaudited) Shares Value Health Care 10.66% Health Care Equipment & Supplies 2.91% Baxter International, Inc. 97,500 5,409,300 Becton, Dickinson and Company (L) 144,000 11,291,040 Pharmaceuticals 7.75% GlaxoSmithKline PLC, ADR (L) 300,000 13,362,000 Johnson & Johnson 275,000 18,125,250 Novartis AG, ADR (L) 240,658 13,082,169 Industrials 13.01% Aerospace & Defense 1.85% United Technologies Corp. 136,000 10,655,600 Electrical Equipment 2.61% Emerson Electric Company (L) 292,200 15,013,236 Industrial Conglomerates 1.74% General Electric Company 533,350 9,978,979 Machinery 4.75% Caterpillar, Inc. 113,076 12,338,853 Dover Corp. 136,000 8,623,760 Stanley Black & Decker, Inc. 90,000 6,316,200 Road & Rail 2.06% Norfolk Southern Corp. 164,000 11,840,800 Information Technology 20.88% Communications Equipment 2.65% QUALCOMM, Inc. 259,000 15,234,380 Computers & Peripherals 5.77% Apple, Inc. (I) 48,425 22,105,044 EMC Corp. (I) 430,000 11,076,800 Internet Software & Services 2.17% Google, Inc., Class A (I) 21,460 12,449,161 IT Services 2.96% Automatic Data Processing, Inc. 68,990 3,779,272 International Business Machines Corp. 68,800 13,250,880 Semiconductors & Semiconductor Equipment 3.19% Linear Technology Corp. 291,000 9,696,120 Microchip Technology, Inc. (L) 233,800 8,629,558 Software 4.14% Microsoft Corp. 455,050 13,437,627 Oracle Corp. 366,000 10,321,200 Materials 3.60% Chemicals 3.60% Albemarle Corp. 213,000 13,698,030 Praxair, Inc. 65,800 6,987,960 Telecommunication Services 1.27% Diversified Telecommunication Services 1.27% AT&T, Inc. 248,061 7,295,474 2 John Hancock Sovereign Investors Fund As of 1-31-12 (Unaudited) Shares Value Utilities 1.04% Electric Utilities 1.04% NextEra Energy, Inc. 100,000 5,985,000 Yield Shares Value Securities Lending Collateral 8.89% (Cost $51,029,667) John Hancock Collateral Investment Trust (W) 0.3891%(Y) 5,100,801 51,054,940 Par value Value Short-Term Investments 0.61% (Cost $3,520,000) Repurchase Agreement 0.61% Repurchase Agreement with State Street Corp. dated 1-31-12 at 0.010% to be repurchased at $3,520,001 on 2-1-12, collateralized by $3,585,000 Federal National Mortgage Association, 0.500% due 9-6-13 (valued at $3,593,846, including interest) 3,520,000 3,520,000 Total investments (Cost $465,088,381)† 106.45% Other assets and liabilities, net (6.45%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts (I) Non-income producing security. (L) All or a portion of this security is on loan as of 1-31-12. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. Also, it represents the investment of securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of 1-31-12. † At 1-31-12, the aggregate cost of investment securities for federal income tax purposes was $466,340,048. Net unrealized appreciation aggregated $145,409,627, of which $149,452,348 related to appreciated investment securities and $4,042,721 related to depreciated investment securities. 3 John Hancock Sovereign Investors Funds As of 1-31-12 Notes to the Schedule of Investments (Unaudited) Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. The Fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the Fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. As of January 31, 2012, all investments of the Fund are categorized as Level 1 under the hierarchy described above, except repurchase agreements, which are Level 2. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. During the period ended January 31, 2012, there were no significant transfers in or out of Level 1, Level 2 or Level 3. In order to value the securities, the Fund uses the following valuation techniques. Equity securities, including exchange-traded funds, held by the Fund are valued at the last sale price or official closing price on the principal securities exchange on which they trade. In the event there were no sales during the day or closing prices are not available, then securities are valued using the last quoted bid or evaluated price. Investments in open-end mutual funds, including John Hancock Collateral Investment Trust, are valued at their closing net asset values each day. Certain securities traded only in the over-the –counter market are valued at the last bid price quoted by brokers making markets in the securities at close of trading. Certain short term securities are valued at amortized cost. Other portfolio securities and assets, where market quotations are not readily available, are valued at fair value, as determined in good faith by the Fund’s Pricing Committee, following procedures established by the Board of Trustees. Repurchase agreements. The Fund may enter into repurchase agreements. When the Fund enters into a repurchase agreement, it receives collateral which is held in a segregated account by the Fund’s custodian. The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement plus any accrued interest. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. 4 Balanced Fund As of 1-31-12 (Unaudited) Shares Value Common Stocks 63.38% (Cost $512,509,751) Consumer Discretionary 4.97% Automobiles 0.23% Ford Motor Company 178,442 2,216,250 Household Durables 0.31% PulteGroup, Inc. (I)(L) 408,948 3,046,663 Internet & Catalog Retail 1.44% Amazon.com, Inc. (I) 72,035 14,006,485 Media 1.28% News Corp., Class B 388,610 7,566,237 Sirius XM Radio, Inc. (I) 2,316,695 4,841,893 Specialty Retail 1.71% Lowe's Companies, Inc. 227,088 6,092,771 Staples, Inc. 721,346 10,553,292 Consumer Staples 4.47% Beverages 1.42% PepsiCo, Inc. 209,571 13,762,528 Food & Staples Retailing 1.76% CVS Caremark Corp. 409,780 17,108,315 Food Products 0.47% Archer-Daniels-Midland Company 160,773 4,602,931 Household Products 0.82% The Procter & Gamble Company 126,759 7,990,887 Energy 8.25% Energy Equipment & Services 3.10% Ensco International PLC, ADR 58,730 3,091,547 Noble Corp. (I) 271,448 9,457,248 Schlumberger, Ltd. 164,356 12,354,641 Weatherford International, Ltd. (I) 312,670 5,234,096 Oil, Gas & Consumable Fuels 5.15% Brazil Ethanol, Inc. (I)(S) 111,100 1,111 Consol Energy, Inc. 76,868 2,747,262 Denbury Resources, Inc. (I)(L) 799,702 15,082,380 OGX Petroleo e Gas Participacoes SA (I) 531,706 5,036,478 Peabody Energy Corp. 75,561 2,575,874 Southwestern Energy Company (I) 151,209 4,708,648 Suncor Energy, Inc. 578,084 19,943,898 Financials 9.69% Capital Markets 3.07% BlackRock, Inc. 23,293 4,239,326 Franklin Resources, Inc. 70,850 7,517,185 Lazard, Ltd., Class A 202,779 5,823,813 The Charles Schwab Corp. 606,505 7,065,783 The Goldman Sachs Group, Inc. 46,739 5,209,996 Diversified Financial Services 2.46% Bank of America Corp. 397,601 2,834,895 Citigroup, Inc. 259,532 7,972,823 1 Balanced Fund As of 1-31-12 (Unaudited) Shares Value Financials (continued) JPMorgan Chase & Company 351,646 $13,116,396 Insurance 4.16% Berkshire Hathaway, Inc., Class B (I) 96,904 7,594,366 MetLife, Inc. 486,734 17,196,312 Prudential Financial, Inc. 124,756 7,141,033 The Progressive Corp. 418,692 8,491,074 Health Care 6.94% Biotechnology 0.96% Amgen, Inc. 136,977 9,302,108 Health Care Equipment & Supplies 1.01% Medtronic, Inc. 254,705 9,823,972 Health Care Providers & Services 2.65% Express Scripts, Inc. (I) 389,598 19,931,834 McKesson Corp. 71,433 5,837,505 Pharmaceuticals 2.32% Abbott Laboratories 211,039 11,427,762 Pfizer, Inc. 517,840 11,081,776 Industrials 7.68% Aerospace & Defense 2.37% Honeywell International, Inc. 118,915 6,901,827 Textron, Inc. 118,214 3,012,093 United Technologies Corp. 167,049 13,088,289 Air Freight & Logistics 0.65% Expeditors International of Washington, Inc. 142,106 6,345,033 Airlines 0.37% Delta Air Lines, Inc. (I) 344,921 3,638,917 Commercial Services & Supplies 1.92% Iron Mountain, Inc. (L) 212,252 6,541,607 Republic Services, Inc. 414,038 12,123,033 Industrial Conglomerates 1.87% Danaher Corp. 345,099 18,121,148 Machinery 0.50% Deere & Company 56,021 4,826,209 Information Technology 16.15% Communications Equipment 2.92% QUALCOMM, Inc. 481,645 28,330,357 Computers & Peripherals 4.94% Apple, Inc. (I) 56,541 25,809,836 EMC Corp. (I) 558,000 14,374,080 Hewlett-Packard Company 280,849 7,858,155 Internet Software & Services 2.59% eBay, Inc. (I) 134,640 4,254,624 Google, Inc., Class A (I) 36,116 20,951,253 Semiconductors & Semiconductor Equipment 0.20% NXP Semiconductor NV (I) 91,131 1,934,711 Software 5.50% Adobe Systems, Inc. (I) 216,535 6,701,758 2 Balanced Fund As of 1-31-12 (Unaudited) Shares Value Information Technology (continued) Intuit, Inc. 233,442 $13,175,466 Microsoft Corp. 925,455 27,328,686 Oracle Corp. 222,028 6,261,190 Materials 4.25% Chemicals 2.52% Ecolab, Inc. (L) 274,126 16,568,175 LyondellBasell Industries NV, Class A 71,707 3,090,572 Monsanto Company 58,588 4,807,145 Containers & Packaging 0.63% Boise, Inc. 70,816 541,034 Owens-Illinois, Inc. (I) 232,407 5,589,388 Metals & Mining 1.10% Avalon Rare Metals, Inc. (I) 451,700 1,531,645 Barrick Gold Corp. 129,244 6,366,559 Freeport-McMoRan Copper & Gold, Inc. 60,573 2,799,078 Utilities 0.98% Electric Utilities 0.98% PPL Corp. 343,758 9,553,035 Shares Value Preferred Securities 0.14% (Cost $1,154,100) Energy 0.14% Oil, Gas & Consumable Fuels 0.14% Apache Corp., Series D, 6.000% (L) 23,082 1,325,599 Maturity Par value Rate (%) date Value U.S. Government & Agency Obligations 11.75% (Cost $112,318,839) U.S. Government 2.15% U.S. Treasury Bonds Bond 3.125 11/15/41 $2,130,000 2,208,544 Bond 3.750 08/15/41 3,630,000 4,232,921 U.S. Treasury Notes Note 0.875 12/31/16 4,000,000 4,037,188 Note 2.000 11/15/21 4,855,000 4,944,516 U.S. Treasury Strips, PO 2.906 11/15/30 9,390,000 5,422,368 U.S. Government Agency 9.60% Federal Home Loan Mortgage Corp. 30 Yr Pass Thru CTF 6.500 06/01/37 195,134 216,903 30 Yr Pass Thru CTF 6.500 11/01/37 878,045 974,905 30 Yr Pass Thru CTF 6.500 02/01/38 230,356 255,768 3 Balanced Fund As of 1-31-12 (Unaudited) Maturity Par value Rate (%) date Value U.S. Government Agency (continued) Federal National Mortgage Association 15 Yr Pass Thru CTF 3.000 TBA $4,000,000 $4,170,874 15 Yr Pass Thru CTF 6.500 08/01/16 10,008 10,790 30 Yr Pass Thru CTF 4.000 12/01/41 8,561,403 9,087,111 30 Yr Pass Thru CTF 4.000 01/01/42 18,444,591 19,525,297 30 Yr Pass Thru CTF 4.500 06/01/41 1,268,115 1,359,960 30 Yr Pass Thru CTF 4.500 07/01/41 9,703,578 10,406,373 30 Yr Pass Thru CTF 5.000 03/01/41 4,958,108 5,353,151 30 Yr Pass Thru CTF 5.000 04/01/41 26,045,445 28,211,341 30 Yr Pass Thru CTF 5.500 12/01/37 2,082,724 2,263,314 30 Yr Pass Thru CTF 5.500 11/01/39 3,164,677 3,450,949 30 Yr Pass Thru CTF 6.000 05/01/37 726,587 801,295 30 Yr Pass Thru CTF 6.000 07/01/38 4,084,108 4,515,521 30 Yr Pass Thru CTF 6.500 01/01/39 1,932,352 2,160,837 30 Yr Pass Thru CTF 6.500 03/01/39 404,129 452,419 30 Yr Pass Thru CTF 7.000 06/01/31 4,299 4,939 30 Yr Pass Thru CTF 7.000 06/01/32 2,512 2,879 30 Yr Pass Thru CTF 7.500 04/01/31 6,556 7,742 30 Yr Pass Thru CTF 8.000 01/01/31 5,475 6,569 Government National Mortgage Association 30 Yr Pass Thru CTF 6.500 04/15/29 63,648 73,016 30 Yr Pass Thru CTF 9.000 04/15/21 1,316 1,532 Foreign Government Obligations 0.20% (Cost $1,882,147) South Korea 0.20% Korea Development Bank 4.000 09/09/16 1,890,000 1,933,574 Corporate Bonds 12.93% (Cost $118,910,843) Consumer Discretionary 1.00% Auto Components 0.10% Allison Transmission, Inc. (S) 7.125 05/15/19 1,000,000 1,006,250 Automobiles 0.17% Hyundai Capital Services, Inc. (S) 4.375 07/27/16 1,560,000 1,599,688 Media 0.73% CBS Corp. 7.875 07/30/30 1,770,000 2,288,699 Time Warner Cable, Inc. 6.750 07/01/18 4,000,000 4,847,236 Consumer Staples 0.51% Food Products 0.21% Ralcorp Holdings Corp. 4.950 08/15/20 2,000,000 2,028,600 Household Products 0.11% Yankee Candle Company, Inc. 8.500 02/15/15 1,000,000 1,021,250 Tobacco 0.19% Lorillard Tobacco Company 6.875 05/01/20 1,615,000 1,865,302 4 Balanced Fund As of 1-31-12 (Unaudited) Maturity Par value Rate (%) date Value Energy 1.17% Oil, Gas & Consumable Fuels 1.17% Kerr-McGee Corp. 6.950 07/01/24 $2,000,000 2,431,242 Kinder Morgan Energy Partners LP 5.950 02/15/18 5,000,000 5,748,035 Kinder Morgan Finance Company LLC 5.700 01/05/16 2,000,000 2,075,000 NuStar Logistics LP 4.800 09/01/20 1,045,000 1,094,031 Financials 5.76% Capital Markets 1.48% Credit Suisse New York 5.400 01/14/20 1,420,000 1,436,960 Macquarie Bank, Ltd. (S) 6.625 04/07/21 1,360,000 1,295,350 Macquarie Group, Ltd. (S) 6.000 01/14/20 3,000,000 2,887,413 Morgan Stanley 6.000 04/28/15 5,000,000 5,268,525 The Goldman Sachs Group, Inc. 5.375 03/15/20 2,000,000 2,030,220 The Goldman Sachs Group, Inc. 6.750 10/01/37 1,500,000 1,485,738 Commercial Banks 1.24% Abbey National Treasury Services PLC 4.000 04/27/16 1,945,000 1,887,868 Barclays Bank PLC 5.140 10/14/20 1,365,000 1,309,058 BBVA Bancomer SA (S) 6.500 03/10/21 2,470,000 2,456,415 First Tennessee Bank NA 5.050 01/15/15 595,000 603,194 Lloyds TSB Bank PLC 6.375 01/21/21 2,205,000 2,360,371 Wachovia Corp. 5.750 02/01/18 3,000,000 3,456,120 Consumer Finance 0.23% Discover Bank 7.000 04/15/20 2,000,000 2,192,338 Diversified Financial Services 1.05% Bank of America Corp. 5.650 05/01/18 2,000,000 2,046,966 Citigroup, Inc. 6.125 05/15/18 2,000,000 2,198,606 GE Capital Trust I (6.375% to 11/15/2017, then 3 month LIBOR + 2.290%) 6.375 11/15/67 1,000,000 996,350 Merrill Lynch & Company, Inc. 7.750 05/14/38 1,000,000 1,052,349 Rabobank Nederland NV (11.000% to 06/30/2019, then 3 month LIBOR + 10.868%) (Q)(S) 11.000 06/30/19 2,224,000 2,752,200 The Bear Stearns Companies LLC 7.250 02/01/18 1,000,000 1,196,238 Insurance 0.69% Aflac, Inc. 8.500 05/15/19 1,500,000 1,885,512 CNA Financial Corp. 6.500 08/15/16 1,675,000 1,827,229 Lincoln National Corp. (6.050% to 04/20/2017, then 3 month LIBOR + 2.040%) 6.050 04/20/67 935,000 832,150 The Travelers Companies, Inc. 3.900 11/01/20 2,000,000 2,194,910 Real Estate Investment Trusts 1.07% Goodman Funding Pty, Ltd. (S) 6.375 04/15/21 1,230,000 1,289,213 Health Care REIT, Inc. 6.125 04/15/20 2,000,000 2,187,082 Prologis LP 6.625 05/15/18 755,000 850,599 Ventas Realty LP 4.750 06/01/21 1,920,000 1,980,042 Vornado Realty LP 4.250 04/01/15 1,805,000 1,884,987 Weyerhaeuser Company 7.375 03/15/32 2,000,000 2,180,914 Industrials 1.29% Aerospace & Defense 0.22% Textron, Inc. 6.200 03/15/15 2,000,000 2,146,484 5 Balanced Fund As of 1-31-12 (Unaudited) Maturity Par value Rate (%) date Value Industrials (continued) Aerospace & Defense 0.21% Textron Financial Corp. (6.000% to 02/15/2017, then 3 month LIBOR + 1.735%) (S) 6.000 02/15/67 $2,680,000 $2,010,000 Airlines 0.30% Delta Air Lines 2007-1 Class A Pass Through Trust 6.821 08/10/22 1,512,681 1,633,695 Delta Air Lines 2011-1 Class A Pass Through Trust 5.300 04/15/19 1,190,000 1,249,500 Building Products 0.22% Voto-Votorantim, Ltd. (S) 6.750 04/05/21 2,000,000 2,150,000 Commercial Services & Supplies 0.16% International Lease Finance Corp. (S) 7.125 09/01/18 1,455,000 1,593,225 Industrial Conglomerates 0.18% Odebrecht Finance, Ltd. (S) 6.000 04/05/23 1,755,000 1,766,759 Materials 1.41% Chemicals 0.26% Braskem Finance, Ltd. (S) 7.000 05/07/20 2,345,000 2,538,463 Metals & Mining 0.64% Alcoa, Inc. 5.400 04/15/21 1,300,000 1,365,853 ArcelorMittal 9.850 06/01/19 2,000,000 2,359,278 Commercial Metals Company 7.350 08/15/18 2,500,000 2,493,750 Paper & Forest Products 0.51% International Paper Company 7.950 06/15/18 4,000,000 4,994,032 Telecommunication Services 1.19% Diversified Telecommunication Services 0.94% Crown Castle Towers LLC (S) 6.113 01/15/20 2,125,000 2,384,943 GTP Acquisition Partners I LLC (S) 4.347 06/15/16 2,505,000 2,520,564 GTP Acquisition Partners I LLC (S) 7.628 06/15/16 1,475,000 1,449,024 Telecom Italia Capital SA 7.200 07/18/36 1,875,000 1,696,875 Telecom Italia Capital SA 7.721 06/04/38 1,175,000 1,101,563 Wireless Telecommunication Services 0.25% America Movil SAB de CV 5.000 03/30/20 2,170,000 2,444,442 Utilities 0.60% Electric Utilities 0.17% Beaver Valley II Funding 9.000 06/01/17 511,000 534,562 Oncor Electric Delivery Company LLC 5.750 09/30/20 1,000,000 1,135,249 Independent Power Producers & Energy Traders 0.22% Allegheny Energy Supply Company LLC (S) 5.750 10/15/19 2,000,000 2,155,090 Multi-Utilities 0.21% Integrys Energy Group, Inc. (6.110% to 12/01/2016, then 3 month LIBOR + 2.120%) 6.110 12/01/66 2,000,000 1,962,500 6 Balanced Fund As of 1-31-12 (Unaudited) Maturity Par value Rate (%) date Value Capital Preferred Securities 0.47% (Cost $4,416,813) Financials 0.47% Commercial Banks 0.25% Fifth Third Capital Trust IV (6.500% to 04/15/2017 then 3 month LIBOR + 1.368%) 6.500 04/15/37 $2,440,000 2,421,700 Insurance 0.22% Aon Corp. 8.205 01/01/27 1,800,000 2,123,638 Municipal Bonds 0.06% (Cost $546,431) State of Illinois 5.100 06/01/33 610,000 577,359 Collateralized Mortgage Obligations 4.73% (Cost $48,878,715) Commercial & Residential 3.47% Banc of America Commercial Mortgage, Inc. Series 2006-2, Class AM (P) 5.956 05/10/45 2,990,000 3,204,927 Series 2006-4, Class AM 5.675 07/10/46 3,015,000 3,180,210 Commercial Mortgage Pass Through Certificates Series 2007-C9, Class A4 (P) 6.007 12/10/49 3,000,000 3,437,427 GMAC Mortgage Loan Trust Series 2004-AR2, Class 3A (P) 3.168 08/19/34 4,201,544 3,737,731 Greenwich Capital Commercial Funding Corp. Series 2006-GG7, Class AM (P) 6.079 07/10/38 2,450,000 2,533,540 JPMorgan Chase Commercial Mortgage Securities Corp. Series 2006-LDP7, Class AM (P) 6.065 04/15/45 2,000,000 2,119,146 Series 2007-CB18, Class A4 5.440 06/12/47 2,000,000 2,217,216 LB-UBS Commercial Mortgage Trust Series 2006-C6, Class AM 5.413 09/15/39 2,000,000 2,121,164 Series 2007-C1, Class AM 5.455 02/15/40 4,025,000 4,115,502 Series 2007-C2, Class A3 5.430 02/15/40 2,195,000 2,405,233 Morgan Stanley Capital I Series 2008-HQ8, Class AM (P) 5.647 03/12/44 4,475,000 4,683,723 U.S. Government Agency 1.26% Federal Home Loan Mortgage Corp. Series 3794, Class PI IO 4.500 02/15/38 5,308,171 604,660 Federal National Mortgage Association Series 20011-146, Class MA 3.500 08/25/41 4,920,378 5,152,486 Series 2009-50, Class GI IO 5.000 05/25/39 8,111,330 1,030,144 Series 398, Class C3 IO 4.500 05/25/39 4,222,839 505,875 Series 402, Class 4 IO 4.000 10/25/39 9,015,687 1,013,036 Series 407, Class 15 IO 5.000 01/25/40 6,643,329 1,011,360 Series 407, Class 16 IO 5.000 01/25/40 1,624,718 173,334 Series 407, Class 17 IO 5.000 01/25/40 1,427,110 166,284 Series 407, Class 21 IO 5.000 01/25/39 5,864,467 690,976 Series 407, Class 7 IO 5.000 03/25/41 5,114,957 822,867 Series 407, Class 8 IO 5.000 03/25/41 2,399,092 358,543 7 Balanced Fund As of 1-31-12 (Unaudited) Maturity Par value Rate (%) date Value U.S. Government Agency (continued) Government National Mortgage Association Series 2010-78, Class AI IO 4.500 04/20/39 $7,471,813 $708,854 Asset Backed Securities 3.17% (Cost $32,235,000) Asset Backed Securities 3.17% Carrington Mortgage Loan Trust Series 2005-OPT2, Class M2 (P) 0.726 05/25/35 2,180,000 1,938,951 Citigroup Mortgage Loan Trust Series 2006-WFH3, Class A3 (P) 0.426 10/25/36 3,011,641 2,734,197 Dominos Pizza Master Issuer LLC Series 2007-1, Class M1 (S) 7.629 04/25/37 1,000,000 1,011,360 Fremont Home Loan Trust Series 2005-1, Class M3 (P) 0.786 06/25/35 1,625,000 1,452,469 Home Equity Asset Trust Series 2005-5, Class M1 (P) 0.756 11/25/35 1,840,000 1,435,005 Leaf II Receivables Funding LLC Series 2011-1, Class A (S) 1.700 12/20/18 1,421,641 1,395,625 Merrill Lynch Mortgage Investors, Inc. Series 2005-HE2, Class A2C (P) 0.646 09/25/36 3,425,000 2,976,657 Series 2005-WMC1, Class M1 (P) 1.026 09/25/35 1,340,049 1,241,620 New Century Home Equity Loan Trust Series 2005-1, Class M1 (P) 0.726 03/25/35 1,870,000 1,309,456 Series 2005-3, Class M1 (P) 0.756 07/25/35 1,390,000 1,193,503 Novastar Home Equity Loan Series 2004-4, Class M3 (P) 1.356 03/25/35 3,200,000 2,859,754 Park Place Securities, Inc. Series 2004-WHQ2, Class M2 (P) 0.906 02/25/35 4,050,000 3,271,987 Series 2005-WCH1, Class M2 (P) 0.796 01/25/36 4,315,000 3,710,973 Residential Asset Securities Corp. Series 2005-KS4, Class M1 (P) 0.686 05/25/35 1,381,055 1,232,652 Sonic Capital LLC Series 2011-1A, Class A2 (S) 5.438 05/20/41 2,930,200 3,088,824 Yield Shares Value Securities Lending Collateral 2.34% (Cost $22,690,291) John Hancock Collateral Investment Trust (W) 0.3891% (Y) 2,268,525 22,706,125 Par value Value Short-Term Investments 0.09% (Cost $911,000) Repurchase Agreement 0.09% Repurchase Agreement with State Street Corp. dated 1-31-12 at 0.010% to be repurchased at $911,000 on 2-1-12, collateralized by $920,000 U.S. Treasury Notes, 0.750% due 8-15-13 (valued at $930,896, including interest) $911,000 911,000 8 Balanced Fund As of 1-31-12 (Unaudited) Total investments (Cost $856,453,930)† 99.26% Other assets and liabilities, net 0.74% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. ADR American Depositary Receipts IO Interest Only Security - Interest Tranche of Stripped Mortgage Pool. Rate shown is the annualized yield at the end of the period. LIBOR London Interbank Offered Rate PO Principal-Only Security - Principal Tranche of Stripped Mortgage Pool. Rate shown is the annualized yield on date of purchase. TBA To Be Announced (I) Non-income producing security. (L) All or a portion of this security is on loan as of 1-31-12. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (Q) Perpetual bonds have no stated maturity date. Date shown is next call date. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. Also, it represents the investment of securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of 1-31-12. † At 1-31-12, the aggregate cost of investment securities for federal income tax purposes was $876,916,368. Net unrealized appreciation aggregated $87,859,318 of which $113,477,822 related to appreciated investment securities and $25,618,504 related to depreciated investment securities. 9 Balanced Fund As of 1-31-12 (Unaudited) Notes to the Schedule of Investments (Unaudited) Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. The Fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the Fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the values by input classification of the Fund’s investments as of January 31, 2012, by major security category or type: Level 2 Level 3 Total Market Significant Significant Value at Level 1 Quoted Observable Unobservable 1-31-12 Price Inputs Inputs Common Stocks Consumer Discretionary $48,323,591 $48,323,591 — — Consumer Staples 43,464,661 43,464,661 — — Energy 80,233,183 80,232,072 — $1,111 Financials 94,203,002 94,203,002 — — Health Care 67,404,957 67,404,957 — — Industrials 74,598,156 74,598,156 — — Information Technology 156,980,116 156,980,116 — — Materials 41,293,596 41,293,596 — — Utilities 9,553,035 9,553,035 — — Preferred Securities 1,325,599 1,325,599 — — U . S. Government & Agency Obligations 114,159,022 — $114,159,022 — Foreign Government Obligations 1,933,574 — 1,933,574 — Corporate Bonds 125,716,101 — 125,716,101 — Capital Preferred Securities 4,545,338 — 4,545,338 — Municipal Bonds 577,359 — 577,359 — Collateralized Mortgage Obligations 45,994,238 — 45,994,238 — Asset Backed Securities 30,853,033 — 30,853,033 — Securities Lending Collateral 22,706,125 22,706,125 — — Short-Term Investments 911,000 — 911,000 — Total Investments in Securities $ 1,111 Other Financial Instruments Futures ($126,987) ($126,987) — — Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. During the period ended January 31, 2012, there were no significant transfers into or out of Level 1, Level 2 or Level 3. In order to value the securities, the Fund uses the following valuation techniques. Equity securities held by the Fund are valued at the last sale price or official closing price on the principal securities exchange on which they trade. In the event there were no sales during the day or closing prices are not available, then securities are valued using the last quoted bid or evaluated price. Investments by the Fund in open-end mutual funds, including John Hancock Collateral Investment Trust, are valued at their respective net asset values each business day. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, taking into account factors such as institutional-size trading in similar groups of securities, yield, quality, 10 Balanced Fund As of 1-31-12 (Unaudited) coupon rate, maturity, type of issue, trading characteristics and other market data. Foreign securities are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Certain securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Other portfolio securities and assets, where market quotations are not readily available, are valued at fair value, as determined in good faith by the Fund’s Pricing Committee, following procedures established by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. Significant market events that affect the values of non-U.S. securities may occur between the time when the valuation of the securities is generally determined and the close of the NYSE. During significant market events, these securities will be valued at fair value, as determined in good faith, following procedures established by the Board of Trustees. The Fund may use a fair valuation model to value non-U.S. securities in order to adjust for events which may occur between the close of foreign exchanges and the close of the NYSE. Repurchase agreements. The Fund may enter into repurchase agreements. When the Fund enters into a repurchase agreement, it receives collateral which is held in a segregated account by the Fund’s custodian. The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement plus any accrued interest. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline. Futures. A futures contract is a contractual agreement to buy or sell a particular commodity, currency or financial instrument at a pre-determined price in the future. Risks related to the use of futures contracts include possible illiquidity of the futures markets and contract prices that can be highly volatile and imperfectly correlated to movements in hedged security values and/or interest rates. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. During the period ended January 31, 2012, the Fund used futures contracts to manage duration of the portfolio. The following table summarizes the contracts held at January 31, 2012. During the period ended January 31, 2012, the Fund held futures contracts with USD absolute notional values ranging up to $19.8 million, as measured at each quarter end. Number of Expiration Unrealized Open Contracts Contracts Position Date Value Depreciation U.S. Treasury 10-Year Note Futures 159 Short Mar 2012 ($19,837,500) ($126,987) Fair value of derivative instruments by risk category The table below summarizes the fair value of derivatives held by the Fund at January 31, 2012 by risk category: Risk Financial Instruments Location Asset Derivatives Fair Value Liability Derivatives Fair Value Interest rate Futures - ($126,987) contracts For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. 11 Large Cap Equity Fund As of 1-31-12 (Unaudited) Shares Value Common Stocks 100.27% (Cost $1,788,789,453) Consumer Discretionary 20.08% Hotels, Restaurants & Leisure 0.37% International Speedway Corp., Class A 262,627 6,773,150 Household Durables 1.94% Lennar Corp., Class A (L) 1,644,380 35,337,726 Internet & Catalog Retail 6.02% Amazon.com, Inc. (I) 483,793 94,068,711 Blue Nile, Inc. (I) 390,430 15,753,851 Media 4.84% CBS Corp., Class B 1,120,170 31,902,442 Omnicom Group, Inc. 788,270 35,952,995 The Walt Disney Company 528,130 20,544,257 Multiline Retail 1.54% Target Corp. 552,800 28,087,768 Specialty Retail 5.37% Lowe's Companies, Inc. 2,051,421 55,039,625 The Home Depot, Inc. 970,740 43,091,149 Consumer Staples 5.03% Beverages 3.98% Diageo PLC, ADR 348,569 30,879,728 PepsiCo, Inc. 637,871 41,888,989 Tobacco 1.05% Philip Morris International, Inc. 255,650 19,114,951 Energy 12.30% Energy Equipment & Services 3.66% National Oilwell Varco, Inc. 276,400 20,448,072 Schlumberger, Ltd. 616,716 46,358,542 Oil, Gas & Consumable Fuels 8.64% Apache Corp. 496,550 49,098,864 Brazil Ethanol, Inc. (I)(S) 500,000 5,000 Chevron Corp. 186,690 19,244,005 Exxon Mobil Corp. 249,490 20,892,293 Occidental Petroleum Corp. 435,630 43,462,805 Ultra Petroleum Corp. (I) 1,036,630 24,910,219 Financials 20.60% Capital Markets 6.78% State Street Corp. 667,730 26,161,661 T. Rowe Price Group, Inc. (L) 904,320 52,305,869 The Goldman Sachs Group, Inc. 406,678 45,332,397 Commercial Banks 1.76% Wells Fargo & Company 1,096,630 32,032,562 Consumer Finance 1.09% American Express Company 395,260 19,818,336 Diversified Financial Services 8.84% Bank of America Corp. 5,633,184 40,164,602 1 Large Cap Equity Fund As of 1-31-12 (Unaudited) Shares Value Financials (continued) JPMorgan Chase & Company 1,555,683 $58,026,976 Moody's Corp. (L) 1,698,200 63,223,986 Insurance 2.13% Prudential Financial, Inc. 679,379 38,887,654 Health Care 11.03% Biotechnology 3.05% Amgen, Inc. 820,078 55,691,497 Health Care Equipment & Supplies 1.69% Medtronic, Inc. 799,492 30,836,406 Health Care Providers & Services 0.19% Amsurg Corp. (I) 137,411 3,538,333 Pharmaceuticals 6.10% Merck & Company, Inc. 1,744,180 66,732,327 Novartis AG, ADR (L) 326,860 17,768,110 Pfizer, Inc. 1,251,559 26,783,363 Industrials 5.99% Air Freight & Logistics 2.16% United Parcel Service, Inc., Class B 521,410 39,444,667 Industrial Conglomerates 1.45% General Electric Company 1,413,960 26,455,192 Professional Services 2.38% Robert Half International, Inc. 1,569,260 43,452,809 Information Technology 23.42% Communications Equipment 8.78% Cisco Systems, Inc. 2,900,030 56,927,589 QUALCOMM, Inc. 1,756,701 103,329,149 Internet Software & Services 4.69% Ancestry.com, Inc. (I) 1,310,711 38,797,046 Google, Inc., Class A (I) 80,724 46,828,800 IT Services 4.15% Broadridge Financial Solutions, Inc. 854,000 20,470,380 Visa, Inc., Class A 548,870 55,238,277 Software 5.80% FactSet Research Systems, Inc. 435,630 38,474,842 Oracle Corp. 2,392,850 67,478,370 Materials 1.82% Chemicals 1.82% Air Products & Chemicals, Inc. 377,880 33,264,776 Yield Shares Value Securities Lending Collateral 3.34% (Cost $61,005,466) John Hancock Collateral Investment Trust (W) 0.3891% (Y) 6,095,370 61,009,777 2 Large Cap Equity Fund As of 1-31-12 (Unaudited) Total investments (Cost $1,849,794,919)† 103.61% Other assets and liabilities, net (3.61%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. ADR American Depositary Receipts (I) Non-income producing security. (L) All or a portion of this security is on loan as of 1-31-12. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such a security may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. Also, it represents the investment of securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of 1-31-12. † At 1-31-12, the aggregate cost of investment securities for federal income tax purposes was $1,858,885,562. Net unrealized appreciation aggregated $32,445,333, of which $85,639,874 related to appreciated investment securities and $53,194,541 related to depreciated investment securities. 3 Large Cap Equity Fund As of 1-31-12 (Unaudited) Notes to the Schedule of Investments (Unaudited) Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
